DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05-01-2020 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
There is not any claim withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02-17-2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102 as being anticipated by Hieblinger (5,381,609).


    PNG
    media_image1.png
    604
    540
    media_image1.png
    Greyscale

Regarding claim 1, Hieblinger discloses an article of footwear comprising: 
an upper defining a void operable to receive a foot (fig 1, member 2), the upper movable between a constricted state and a released state (col 1, lines 10-14); 
a sole structure coupled to the upper (fig 1, members 3, 6, and 8) and including a ground-engaging surface (bottom of member 8), the sole structure including a plurality of grooves formed therein (fig 1, members 3.1, 25a and 25i, col 3, lines 35-45); and 
a tensioning system including a flexible strand operable to selectively move the upper into the constricted state when moved from a relaxed state to a tensioned state (fig 1, members19- 20), the flexible strand including a first portion disposed within a first 
Regarding claim 2, Hieblinger discloses the first portion, the second portion, and the third portion are all part of the same, unitary strand (fig 1, member 20).  
Regarding claim 3, Hieblinger discloses a retainer operable to fix a position of the flexible strand relative to the upper (figs 1-6, members 19 or 29-33, or 35).  
Regarding claim 4, Hieblinger discloses the retainer is disposed at a heel region of the upper  (figs 1-6, members 19 or 29-33, or 35).  
Regarding claim 5, Hieblinger discloses the flexible strand includes a fourth portion extending along the heel region (figs 1-6, members 19 or 29-33, or 35).  
Regarding claim 6, Hieblinger discloses the fourth portion extends from the sole structure in a direction away from the ground-engaging surface (fig 1 annotated above).  
Regarding claim 7, Hieblinger discloses at least one of the second portion, the third portion, and the fourth portion extends along an outer surface of the upper (fig 1 annotated above).  
Regarding claim 8, Hieblinger discloses the fourth portion is attached to a fastener operable to be selectively attached to the retainer (fig 1 annotated above  and figs 2-6, members 19 or 29-33, or 35).  .  
Regarding claim 9, Hieblinger discloses the flexible strand includes a fourth portion attached to the second portion and a fifth portion attached to the third portion, the fourth portion extending from the second portion in a direction toward the ground-engaging surface and the fifth portion extending from the third portion in a direction toward the ground- engaging surface (fig 1 annotated above).  
Regarding claim 10, Hieblinger discloses a first projection extending from a surface of the upper at the medial side of the article of footwear and defining a first arcuate engagement surface (fig 1, members 23-24 on the ) and a second projection extending from a surface of the upper at the lateral side of the article of footwear and defining a second arcuate engagement surface, the flexible strand extending along the first arcuate engagement surface at a junction of the second portion and the fourth portion and extending along the second arcuate engagement surface at a junction of the third portion and the fifth portion (fig 1 annotated above).  
Regarding claim 11, Hieblinger discloses an article of footwear comprising: 
an upper defining a void operable to receive a foot, the upper movable between a constricted state and a released state (fig 1, member 2, col 1, lines 10-14); 
a sole structure coupled to the upper (fig 1, members 3, 6, and 8) and including a ground-engaging surface (bottom of member 8), the sole structure including a plurality of grooves formed therein (fig 1, members 3.1, 25a and 25i, col 3, lines 35-45); and 
a tensioning system including a flexible strand operable to selectively move the upper into the constricted state when moved from a relaxed state to a tensioned state (fig 1, members 19- 20), the flexible strand including 

a second portion (Fig 1 annotated below) disposed within a second groove (fig 1, members 3.1 on the left and right sides, col 3, lines 35-45) of the plurality of grooves different than the first groove, and a third portion (Fig 1 annotated below) extending from one of the first portion and the second portion in a direction away from the ground-engaging surface at one of a medial side of article of footwear and a lateral side of the article of footwear (Fig 1 annotated below).  
Regarding claim 12, Hieblinger discloses the first portion, the second portion, and the third portion are all part of the same, unitary strand (fig 1, member 20).  
Regarding claim 13, Hieblinger discloses a retainer operable to fix a position of the flexible strand relative to the upper (figs 1-6, members 19 or 29-33, or 35).  
Regarding claim 14, Hieblinger discloses the retainer is disposed at a heel region of the upper  (figs 1-6, members 19 or 29-33, or 35).  
Regarding claim 15, Hieblinger discloses the flexible strand includes a fourth portion extending along the heel region (figs 1-6, members 19 or 29-33, or 35).  
Regarding claim 16, Hieblinger discloses the fourth portion extends from the sole structure in a direction away from the ground-engaging surface (fig 1 annotated above).
Regarding claim 17, Hieblinger discloses at least one of the third portion and the fourth portion extends along an outer surface of the upper (fig 1 annotated above).  
Regarding claim 18, Hieblinger discloses the fourth portion is attached to a fastener operable to be selectively attached to the retainer (fig 1 annotated above).
Regarding claim 19, Hieblinger discloses the first groove extends in a direction between the medial side of the article of footwear and the lateral side of the article of footwear and the second groove extends in a direction along a longitudinal axis of the sole structure (fig 1, members 3.1, 25a and 25i, col 3, lines 35-45).
Regarding claim 20, Hieblinger discloses the first groove and the second groove are spaced apart from one another in a direction extending along a longitudinal axis of the sole structure and each extends between the medial side of the article of footwear and the lateral side of the article of footwear  (fig 1 annotated below, members 3.1 on the left and right sides, 25a and 25i, col 3, lines 35-45).

    PNG
    media_image2.png
    604
    540
    media_image2.png
    Greyscale

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-13, 16, 23-24, and 31 of U.S. Patent No. 9,220,318 (herein after James). Although the claims at issue are not identical, they are not patentably distinct from each other because both application claim essentially the same elements such as a footwear comprises an upper, a sole with grooves and a tensioning system with a strand configure to move the upper between constricted and released states; wherein the strand having portion which disposed within the groves.
Claims 1-2 and 11-12 are rejected over claims 1-2, 7-13, 16, 23-24, and 31 of James (an upper member is part of the upper itself and a strand has different portion such as first, second, third, fourth and fifth which is capable to disposed as claimed).
Claims 3 and 13 are rejected over claim 3 of James.
Claims 4 and 14 are rejected over claim 4 of James.
Claims 5-7, 9-10, 15-17, and 19-20 are rejected over claims 1-2, 7-13, 16, 23-24, and 31 of James (an upper member is part of the upper itself and a strand has different portion such as first, second, third, fourth and fifth which is capable to disposed as claimed).
Claims 8 and 18 are rejected over claim 5 of James.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-12, and 16-20 of U.S. Patent No. 9,788,609 (herein after James). Although the claims at issue are not identical, they are not patentably distinct from each other because both application claim essentially the same elements such as a footwear comprises an upper, a sole with grooves and a tensioning system with a strand configure to move the upper between constricted and released states; wherein the strand having portion which disposed within the groves.
Claims 1-2 and 11-12 are rejected over claims 1-2, 6-9, 11-12, and 16-19 of James (an upper member is part of the upper itself and a strand has different portion such as first, second, third, fourth and fifth which is capable to disposed as claimed).
Claim 3-4 and 13-14 are rejected over claims 10 and 20 of James.
Claims 5-7, 9-10, 15-17, and 19-20 are rejected over claims 1-2 and 5-9 of James (an upper member is part of the upper itself and a strand has different portion such as first, second, third, fourth and fifth which is capable to disposed as claimed).
Claims 8 and 18 are rejected over claims 9 and 19 of James.
Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732